                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JUSTIN SERFASS,                                     :
                                                    :
                             Plaintiff,             :                CIVIL ACTION
                      v.                            :                No. 19-806
                                                    :
MAYRA OLIVERAS-SMITH,                               :
                                                    :
                             Defendant.             :


                                            ORDER

       This 22nd day of July, 2019, upon consideration of Plaintiffs’ Emergency Motion to

Remand (ECF No. 4) and Defendant’s Response ( ECF No. 6), it is hereby ORDERED that

Plaintiff’s Motion is DENIED as to Plaintiff’s subpoena and pending interrogatories and

GRANTED as to the remainder of the action. The Court accepts jurisdiction over the

enforceability of Plaintiff’s subpoena and pending interrogatories but remands the remainder of

the action to state court because removal was otherwise premature.




                                                         /s/ Gerald Austin McHugh
                                                    United States District Judge
